Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, “the total glass fibers” appears which lacks proper antecedent basis because no “total: of the glass fibers has been previously defined. It is suggested that “the total” be changed to -- all --. In claim 1, line 7, the language “the sliced foamed resin article” appears which lacks proper antecedent basis because the foamed resin article has not been sliced in the claim. It is suggested that applicant change “the” to -- a --. It is also suggested that after the word “thicknesses” on line 8 of the claim the applicant add -- forming said sliced foamed resin article --. In claim 1, line 9, before the word “foamed” it is suggested that the word -- sliced -- be added for clarity purposes. It is additionally suggested that on lines 12 and 15 before the word “foamed” the word -- sliced -- be added for clarity purposes. 
In claim 7, the exact scope of the claim cannot be ascertained as there is no unit of measure provided for the fatigue resistance recited in the claim. It appears from the disclosure that the intent was for the claim to recite more than 100,000 – cycles --. Additionally, the scope of the claim cannot be ascertained unless applicant recite the specific conditions of the testing performed. More specifically, it is suggested that applicant recite that the test was in accordance with ASTM C393 and that the stress of 3 Hz, 423 kgf was employed in testing, see paragraphs [0086] and  [0090] of the specification.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livesay et al (US 2017/0021596) in view of Day et al (US 2005/0074593) and Japanese Patent 5-138797 (machine translation provided) for the same reasons as expressed in paragraph 5 of the Office action dated July 11, 2022.
With respect to the new limitation added to the claim, it should be noted that the reference to Livesay et al provided all of the fibers lie in the same direction (unidirectionally) and that the fibers there in all were disposed at 90 degrees. Applicant is referred to Figure 1 and 13 for example. As previously noted the cores therein were attached to skin layers as was conventionally known in the art (see paragraph [0107]-[0108]). The reference to Livesay taught that the arrangement of fibers in a foam were cut and used as core materials for a structural panel. With respect to claim 7, given that the references suggested the orientation of the unidirectional fibers and the attachment of the facing sheets in a like manner to that claimed, it would have been expected that the panel had the claimed flexural fatigue resistance. Additionally, as noted above because claim 7 does not recite the conditions that the flexural fatigue resistance was measured under, one would also have expected that the panels of the prior art would have been capable of a flexural fatigue resistance of more than 100,000 cycles at a load of 1 kgf, for instance. 
Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive.
Applicant has added to the independent claim that the orientation of the fiber in the foam core was such that greater than 70% of the filaments were at an angle between 45-90 degrees relative to the longitudinal axis after severing the same. As depicted in Figure 1, for instance, the filaments were disposed at 90 degrees relative to the longitudinal axis of the sliced resin article. While the reference did not express one would have exposed the filaments at the ends of the core, such was known to have been provided for as suggested by Day et al. the particular manner used to form the foamed assembly was suggested by the Japanese Patent. Applicant merely argues that the references failed to teach the identified newly added limitation, however such was suggested by the prior art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746